Citation Nr: 0306625	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  00-16 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for a generalized 
arthritis.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee and thigh gunshot wound.



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had recognized active service 
from January 1945 to October 1945.  The issues currently 
before the Board of Veterans' Appeals (Board) arise from a 
March 2000 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Manila, Republic of 
the Philippines.  The veteran failed to report for a hearing 
scheduled at the RO in March 2001.

The disability entity in the claim of service connection 
before the Board has been characterized as rheumatoid 
arthritis.  However, it is clear from the veteran's 
communications that what he is seeking service connection for 
is a generalized arthritic process, however characterized; 
and the RO has processed the claim as encompassing any 
generalized arthritic process.  The issue has been 
recharacterized to reflect the true nature of the claim and 
of what has been addressed during the adjudication process.


FINDINGS OF FACT

1.  Arthritis was not manifested in service or in the first 
postservice year.

2.  There is no evidence that the veteran's arthritis is 
related either to service or to his service-connected 
residuals of a left knee and thigh gunshot wound (gsw).

3.  The veteran's residuals of a left knee and thigh gsw are 
manifested by no more than moderate Muscle Group XIII injury.


CONCLUSIONS OF LAW

1.  Service connection for a generalized arthritis is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310(a) (2002).

2.  A rating in excess of 10 percent is not warranted for 
residuals of a left knee and thigh gsw.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic 
Code 5313 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  However, the Board 
finds that all pertinent mandates of the VCAA and 
implementing regulations are met.  

Well-groundedness is no longer an issue.  Via rating decision 
in March 2000 and statement of the case in July 2000 the 
veteran was notified why service connection for rheumatoid 
arthritis and a rating higher than 10 percent for residuals 
of a left knee and thigh gsw were not warranted.  By letters 
in January and September 2000, he was requested to provide VA 
the names and addresses of providers who had treated him for 
gsw residuals.  He did not respond to either letter.  
Concerning his service connection claim, by March 2001 letter 
he was advised of the VCAA and informed what was needed to 
establish entitlement to the benefit sought, as well as of 
his and VA's responsibilities in case development.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He 
responded later in March 2001, and supplying names of two 
private treating physicians.  The RO obtained treatment 
records from each named physician.  An August 2002 rating 
decision readjudicated the service connection claim on the 
merits.  An August 2002 supplemental statement of the case 
also provided the veteran notice of the actual statutory and 
regulatory changes brought about by the VCAA.  

There is no indication that the evidentiary record is 
incomplete.  The Board has considered whether another VA 
examination is needed, and finds it is not.  The RO has 
complied with, or exceeded, the mandates of the VCAA and its 
implementing regulations.  

Factual Background

The veteran essentially claims that service connection should 
be granted for arthritis on either a direct and/or secondary 
basis.  He also claims that an increased rating for his 
service-connected gunshot wound is warranted.  

A service processing affidavit dated in October 1945 shows 
that under the section entitled "Record of Wounds and 
Illnesses Incurred," the veteran reported, he sustained a 
bullet shot to his left leg in April 1945.  He did not 
mention arthritis.  Service medical records, if any, are not 
available.  

On VA orthopedic examination in April 1953, the first 
examination of record following the veteran's 1945 separation 
from service, he complained of left knee pain from a gsw.  
Examination revealed that his gait was normal.  A superficial 
oblique non-adherent oval scar (1/2 by 1/4 inch) was found 
over the lateral condyle of the left femur denoting point of 
entry of bullet.  Two inches behind and at level 1/2 inch 
above the first scar over tendons of lateral hamstring muscle 
there was a similar oblique scar (1&1/4 by 1/4 inch) denoting 
point of exit of bullet.  The report further indicated that 
there was no keloid, palpable foreign body or bone or tendon 
injury.  Motion of the knee was free.  There was no atrophy 
of the thigh or calf by actual measurement.  The diagnosis 
was scars, superficial, non-adherent, left knee and thigh 
from gsw without other residuals.  A May 1953 VA X-ray report 
shows the left knee was normal.  

In October 1953 the RO granted service connection for scars, 
superficial, non-adherent, left knee and thigh, residual gsw, 
rated 10 percent as a scar under Diagnostic Code (Code) 7804.  

In January 1954, the veteran complained of left-sided knee 
pain and the inability to walk during attacks of pain.  
Examination revealed him to be ambulatory, with slight 
distress on walking.  There were old scars on the lateral 
side of the left knee, with no inflammatory signs.  The left 
knee was described as "jerk-sluggish," with limited flexion 
and extension.  Chronic recurrent bursitis and old rupture of 
lateral cartilage of the left knee joint were diagnosed.  

A March 1960 rating decision confirmed the 10 percent rating 
for the veteran's gsw residuals, but determined that the 
rating should properly be under a muscle rating code (Code 
5313) rather than under Code 7804 (for scars).  

On February 2000 VA orthopedic examination it was noted that 
any periods of flare-up of joint disease were insignificant.  
Cold weather was a precipitating and alleviating factor.  No 
additional limitation of motion or functional impairment 
during flare-ups was noted.  On examination, range of motion 
and joint function were not further limited by pain, fatigue, 
weakness or lack of endurance.  The veteran's left hip and 
knee were tender, but there was no swelling or limitation of 
motion.  X-rays showed minimal degenerative joint disease of 
both knees.  The diagnosis was healed scars, with evidence of 
through and through gsw, left knee.

On February 2000 VA muscles examination the veteran provided 
a history of a left knee gsw in 1942, followed by 
hospitalization and discharge in an improved condition after 
one month.  He complained of pain in his left knee, which he 
described as bearable "on and off."  He did not take any 
medication for the knee.  The examiner reported that there 
were no bony structure, nerve or vascular structure injuries.  
The pain did not interfere with the veteran's daily 
activities.  Examination of the veteran showed probable 
injury to Muscle Group XIII.  No adhesions, tendon damage, 
bone, joint or nerve damage, or muscle herniation were shown.  
Muscle strength was described as relatively strong for age.  
No loss of muscle function or muscle atrophy was shown.  
Healed left knee scars (entry and exit) were non-depressed, 
non-adherent, and non-tender.  

A February 2000 certificate by a private physician noted that 
since 1998 the veteran had been treated for severe 
osteoarthritis.  

An August 2000 addendum to the February 2000 VA orthopedic 
examination shows that the veteran was re-examined to 
determine ranges of left knee motion.  There was no motion 
loss.  There was slight tenderness, but no swelling.  There 
was no loss of function due to pain.  The left hip was 
slightly tender, with no swelling or loss of motion.  

A private medical record, dated in October 2000, shows a 
diagnosis of left knee osteoarthritis.

On VA orthopedic examination in October 2000, the veteran 
complained of chronic intermittent joint pain since 1975 
which was gradually progressing.  He described flare-ups 
occurring two times a month.  He reported needing assistance 
getting out of bed and with bathing and grooming activities.  
Examination showed that pain was elicited on knee range of 
motion at 90 degrees, and on hip range of motion at 30 
degrees.  Pain was also felt over both hamstring muscles.  
There was no joint swelling or redness, but there was knee 
tenderness.  The veteran was wheelchair bound and weak.  Gsw, 
through and through, left knee region and thigh and bilateral 
degenerative joint disease of the knees were diagnosed.  

On muscles examination, it was determined that Muscle Group 
XIII was involved.  No muscle pain was reported.  There was 
no tissue loss or tenderness or depression of either the 
entry or exit scar.  There were no adhesions, tendon damage 
or muscle herniation.  Muscle strength of left and right 
lower extremities was equal.  Muscle function was noted to be 
mainly limited by knee joint pain.  The diagnosis was gsw, 
through and through, left knee region and thigh with injury 
to Muscle Group XIII.  

Peripheral nerves examination showed complaints of left knee 
pain.  The veteran claimed that since August 2000 he has been 
unable to ambulate because of bilateral swelling of the feet 
and knee pain.  There was no evidence of peripheral nerve 
injury.  
Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection shall be granted for any disability which is 
proximately due to, the result of, or for the degree of 
aggravation caused by, a service-connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Also, where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of ten percent within one year from date of termination of 
such service, it shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disability, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Muscle Group XIII injury warrants a 10 percent rating when 
moderate, a 20 percent rating when moderately severe, and 30 
percent when severe.  38 C.F.R. § 4.73, Code 5313.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned. 38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate ratings may be allowed if the 
symptomatology for manifested disorders is not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261- 262 
(1994).  However, pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Evaluation of muscle injuries as slight, moderate, 
moderately severe, or severe, is based on the type of injury, 
the history and complaints of the injury, and objective 
findings.  38 C.F.R. § 4.56(d).

The Rating Schedule provides that a moderate injury of the 
muscles may result from through and through or deep 
penetrating wounds of short track by a single bullet or small 
shell or shrapnel fragment.  The absence of the explosive 
effect of a high velocity missile and of residuals of 
debridement or of prolonged infection also reflects moderate 
injury.  The history of the disability should be considered, 
including service department records or other sufficient 
evidence of in-service for treatment of the wound.  
Consistent complaints on record of one or more of the 
cardinal symptoms of muscle wounds, particularly lowered 
threshold of fatigue after average use and affecting the 
particular functions controlled by the injured muscles.  
Evidence of moderate disability includes objective findings 
of entrance and (if present) exit scars which are small or 
linear indicating short track of missile through muscle 
tissue, signs of some loss of deep fascia or muscle substance 
or impairment of muscle tonus, and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56.

Moderately severe injury of the muscles is characterized by 
evidence of a through and through or deep penetrating wound 
by small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  Service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound should be considered.  
Records in the file of consistent complaints of cardinal 
signs and symptoms of muscle disability should also be noted.  
Evidence of inability to keep up with work requirements, if 
present, may also be considered.  Objective findings should 
include entrance and (if present) exit scars indicating track 
of missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side may 
be considered.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56.

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

Analysis

Arthritis

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met.  A February 2000 private medical record shows that 
since 1998 the veteran has been treated for severe 
osteoarthritis.  Other medical records, both VA and private, 
confirm the veteran has arthritis.  

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  Here, no service medical 
records are available for review.  The veteran did not list 
arthritis among his problems in October 1945.  The earliest 
competent (medical) evidence of arthritis is in 2000, about 
55 years after service.  (As arthritis was not manifested in 
the first postservice year, the presumptive provisions for 
chronic diseases in 38 U.S.C.A. §§ 1112, 1113 do not apply.  
The Board notes that a lapse of time between service and the 
earliest documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the 
very lengthy period of time between service and the earliest 
documentation of arthritis is a significant factor mitigating 
against a finding of a nexus between any current arthritis 
service.  The veteran presents an alternate theory for his 
claim of service connection.  He argues that his arthritis is 
due to his service connected gsw, and should be service 
connected on a secondary basis.  There is no competent 
(medical) evidence of record that supports this theory, 
nothing that suggests any generalized arthritic process has 
resulted from the service connected gsw.  As a layperson, the 
veteran is not competent to establish such causation by his 
own observations/opinion.  See Espiritu, supra.

The preponderance of the evidence is against the proposition 
that any current generalized arthritis was either incurred or 
aggravated in service, or is proximately due to a service 
connected disability.  Accordingly, this claim must be 
denied.

Rating for Residuals of a GSW

At the outset, it is noteworthy that initially the veteran's 
gsw residuals were rated as a scar under Code 7804.  Code 
5303 was determined to be the more appropriate Code for 
rating the disability, as the injury was determined to be a 
through and through gsw (denoting muscle injury), and as Code 
5303 presents the opportunity for a higher rating, whereas 10 
percent is the maximum rating under Code 7804.  Furthermore, 
the Board finds that the evidence does not show any 
disability from the scar distinct from that associated with 
the muscle injury (so as to permit a separate rating for the 
scar without violating the prohibition against pyramiding.  

The first VA examination of the veteran in 1953 determined 
that the gsw, while through and through, did not require 
debridement, or involve prolonged infection, or sloughing of 
soft parts, or intermuscular scarring.  There was no atrophy 
of the  thigh or calf to demonstrate muscle wasting or loss.  
While the veteran now asserts that he was treated for a 
period of one month following the gsw, there is no medical 
evidence suggesting that prolonged healing/treatment was 
required.  Furthermore, there is absolutely no evidence of 
findings characteristic of moderately severe muscle injury.  
No medical examiner has reported objective findings of 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the right leg.  Tests for strength and endurance have 
produced symmetrical results.  See October 2000 VA muscles 
examination.

On VA examination in August 2000, ranges of motion of the 
left hip and knee reflected no motion loss.  While slight 
tenderness of both the hip and knee was noted, there was no 
swelling, and no further loss of function due to such 
factors.  In addition, on February 2000 VA muscles 
examination it was reported that any flare-ups (precipitated 
by cold weather) were insignificant and resulted in no 
additional limitation of motion or function.  Muscle pain was 
described as bearable, and not interfering with the veteran's 
daily activities.  There was no associated bony, joint, nerve 
or circulatory damage.  In short, there is absolutely no 
evidence of any pathology signifying more than moderate 
muscle injury and no basis for any separate rating.  The 
preponderance of the evidence is against the claim, and it 
must be denied.


ORDER

Service connection for a generalized arthritis is denied.  

A rating in excess of 10 percent for residuals of a left knee 
and thigh gsw is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

